Citation Nr: 0944739	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  07-24 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salem, 
Virginia


THE ISSUE

Entitlement to payment or reimbursement for emergency medical 
services at a private medical facility from January 1, 2006, 
to January 4, 2006.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1966 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from determinations by the Department of Veterans 
Affairs (VA) VISN 6 Centralized Fee Unit in Salem, Virginia, 
the Agency of Original Jurisdiction (AOJ).  The Veteran 
failed, without apparent cause, to appear for a scheduled 
hearing in October 2009.  Therefore, his request for a Board 
hearing is considered as having been withdrawn.  38 C.F.R. § 
20.704 (2009).


FINDING OF FACT

The available medical evidence demonstrates the symptoms for 
which the Veteran sought emergency medical care were not 
stabilized on December 31, 2005, and that they necessitated 
continued treatment and a defibrillator insertion (a 
procedure not performed at the closest VA facility).


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
medical services at a private medical facility from January 
1, 2006, to January 4, 2006, have been met.  38 U.S.C.A. § 
1725 (West 2002 & Supp. 2009) and 38 C.F.R. § 17.1002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and its implementing 
regulations do not apply to claims for benefits governed by 
38 C.F.R. Part 17 (the governing regulations for 
reimbursement of private medical expenses).  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001).  However, a letter in July 
2007 advised the Veteran of what is needed to establish 
entitlement to VA reimbursement of private medical expenses 
(and where to seek any further information desired).  
Moreover, because this decision grants the claim, any error 
in notice or unmet duty to assist is harmless.

Entitlement to Payment or Reimbursement of Medical Expenses

Generally, in order to be entitled to payment or 
reimbursement of private medical expenses not previously 
authorized, a claimant must satisfy the conditions outlined 
by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the 
implementing regulations.  Under 38 U.S.C.A. § 1728, VA is 
required to pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran for an 
adjudicated service-connected disability, for a non service- 
connected disability associated with and held to be 
aggravating a service-connected disability or for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability; and (3) 
Department or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical or treatment 
had been or would have been refused.  See also 38 C.F.R. § 
17.120. All three of these statutory requirements must be met 
before payment may be authorized.  See Hayes v. Brown, 6 Vet. 
App. 66, 68 (1993).

To be eligible for payment or reimbursement for emergency 
services for nonservice-connected conditions in non-VA 
facilities under 38 U.S.C.A. § 1725 and the implementing 
regulations (38 C.F.R. §§ 17.1000-1008), the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use such provider beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold legal criteria for entitlement under 38 
U.S.C.A. § 1728 include that the Veteran must have a service-
connected disability.  As the Veteran has no service-
connected disabilities, a threshold legal requirement for 
establishing entitlement to benefits under 38 U.S.C.A. § 1728 
is not met, and such benefit must be denied due to lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Consequently, the analysis must turn to 
consideration of entitlement under § 1725.

As previously noted, under § 1725, reimbursement or payment 
for emergency treatment may be made only for the period from 
the beginning of the initial evaluation treatment until such 
time as the veteran could be safely discharged or transferred 
to a VA facility or other Federal facility.  For purposes of 
payment under 38 U.S.C. § 1725, VA deems it safe for the 
veteran to be transferred once the veteran has become 
stabilized.  38 C.F.R. § 17.1005(b).

In this case, private hospital records show that the Veteran 
was admitted to a private emergency room on December 28, 
2005, after a syncopal episode.  He had been hunting and felt 
short of breath and dizzy, and then fell to the ground.  In a 
March 2007 statement, the Veteran indicated that his wife 
called the Asheville, North Carolina VA Medical Center 
(VAMC)-the closest VAMC-to report the Veteran's symptoms.  
His wife was told by a VA nurse to hang up and immediately 
call 911.  The Veteran was ultimately transported to a 
private hospital by helicopter with a slow heart rate.  It 
was noted on admission that the Veteran had a history of 
coronary artery disease, status post myocardial infarction 
times two.  The impression was cardiac arrhythmia with 
syncope, possibly related to medications.  It was determined 
that the Veteran at least needed to be monitored off atenolol 
for 24 hours with additional testing thereafter.

On December 30, 2005, the Veteran underwent cardiac 
catheterization, which confirmed that the left ventricle was 
in poor shape (ejection fraction closer to 25 percent) but 
well compensated.  The right coronary artery was a dominant 
vessel and proximately occluded.  It was noted that the 
Veteran's main trouble was heart failure.  A letter dictated 
by his private physician, it was noted that the Veteran 
needed a defibrillator with pacer.  The Veteran's VA 
physician was copied on the letter.  The determination was 
ultimately made to keep the Veteran in the hospital and 
scheduled his pacemaker/defibrillator implantation after the 
weekend.  The Veteran underwent successful implantation on 
January 3, 2006.  He was discharged from the hospital on 
January 4, 2006.

A June 2006 VA medical opinion authorized payment for 
emergency medical expenses incurred from December 28, 2005, 
to December 29, 2005.  In an August 2006 email, a 
representative from the private hospital stated that the 
Veteran had been at high risk for death and needed a 
defibrillator, which he received on January 3, 2006.  A 
September 2006 VA medical opinion then authorized payment for 
emergency medical expenses incurred from December 30, 2005, 
to December 31, 2005.  The opinion note that the Veteran was 
stable on December 31, 2005, and able to be transferred to a 
VAMC.  In an April 2007 letter, a representative from the 
private hospital indicated that she spoke with the hospital 
Electro Physiology department.  It was their understanding 
that the Ashville VAMC could only do pacemaker insertions, 
not defibrillator insertions.  Therefore, the decision had 
been made to keep the Veteran at the private hospital for the 
defibrillator insertion.

Based upon the available evidence, the Board finds that 
payment or reimbursement for emergency medical services at a 
private medical facility from January 1, 2006, to January 4, 
2006, should be allowed.  The records show that the symptoms 
for which the Veteran sought emergency medical care were not 
stabilized on January 1, 2006.  In fact, the treatment 
reports indicate that his symptoms necessitated a 
defibrillator insertion.  According to his private 
physicians, this procedure was not available at the Veteran's 
VAMC.  There is no opinion to the contrary of record.  In 
light of the Veteran's symptoms, his physician's decision to 
schedule surgery without transfer to a VA facility is 
considered to have been prudent and that it was reasonable to 
have expected the absence of immediate medical attention to 
result in placing the Veteran's health in serious jeopardy.  
To the extent authorized by law, the appeal is allowed.


ORDER

Entitlement to payment or reimbursement for emergency medical 
services at a private medical facility from January 1, 2006, 
to January 4, 2006, is allowed.



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


